Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Non-Final Rejection 

 The Status of Claims:
Claims 1-10 are pending. 
Claims 1-10 are rejected. 
Claim 1 is objected..
. 

DETAILED ACTION
1. 	Claims 1-10 are under consideration in this Office Action.
 					       Priority 
2.	This application is a division of 16/362,709 03/25/2019 PAT 11053189 .  

    Drawings
3.        The drawings filed on 5/17/2021 are accepted by the examiner . 
        IDS
4.         None.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 
Claim Objections

In claim 1, the phrase” n substituents R2 selected ” is recited.  This expression is improper grammatically. The examiner recommend to add a proposition or some other term between ” n substituents” and “R2 selected ”. An appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 7 and 10, the terms” n substituents ” and ” a substituent” are recited. 
. These are vague and indefinite because in the absence of the specific moieties intended to effectuate modification by the “substitution” or attachment to the chemical core claimed, the term “substituted” renders the claims in which it appears indefinite in all occurrences wherein applicants fails to articulate by chemical name, structural formula or sufficiently distinct functional language, the particular moieties applicants regards as those which will facilitate substitution, requisite to identifying the composition of matter claimed. 

In claim 1 ,  the phrase” an ester derivative, an amide derivative or a metal salt derivative of phosphonic acid group” is recited.  this expression is vague and indefinite because the specification does not elaborate how is derived and  what is derived from each of the groups of ” an ester derivative, an amide derivative or a metal salt derivative of phosphonic acid group” .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,053,189 B2.. Although the claims at issue are not identical, they are not patentably distinct from each other because of the relationship between the the genus and the species.




The claim 1 of U.S. Patent No.11,053,189 B2.11,053,189 describes the following:

    PNG
    media_image1.png
    365
    474
    media_image1.png
    Greyscale

, whereas the current claim 1 does disclose the following method as shown below: 

    PNG
    media_image2.png
    185
    570
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    375
    630
    media_image3.png
    Greyscale

However, the instant claims differ from the U.S. Patent No.11,053,189 B2 in that the scope of the claimed invention with respect to the product (a formula (III) of the reaction of the compound of formula (I) with that of the formula (II) is  narrower than that of the U.S. Patent No. and the formula (III) is unspecified.

Even so, the speciation does disclose the formula (III) (see col. 13 lines 32-50). 15 From this description , it seems reasonable that the limitation of the formula (III) can be incorporated into the claim. Moreover, such a limitation can be anticipated; there is very little difference as to the patentable distinction. 
So, it would have been obvious to the skilled artisan to be motivated to add that limitations to the claim in order to narrow the scope of the scope of the claimed method , thereby emphasizing the particular aspect of the claimed invention. This is because the skilled artisan in the art would expect such a manipulation and modification to be feasible and successful as guidance shown in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



5.	Claim(s) 1, 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly  by Alishetty et al  et al (Organic Letters, 2018, 20, p.2513-2516).

Alishetty et al et al discloses tetrabutylammonium fluoride works as an effective organocatalyst for the cycloaddition between phenacylmalononitriles and electrondeficient olefins (having substituent groups of NO2, CHO, and COR),
providing a facile synthetic route to versatile multifunctionalized cyclopentenes
having an allylic quaternary carbon center bearing both cyano and
carboxamide groups with high yields and high diastereoselectivity.
Preliminary studies reveal that these functionalized cyclopentenes are
convenient precursors for making α-cyano-functionalized cyclopentadienone
oximes (
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(see abstract)
Table 1. Solvent and Base Eﬀects on the Reaction of 1a and 2a


    PNG
    media_image5.png
    229
    988
    media_image5.png
    Greyscale





    PNG
    media_image6.png
    605
    658
    media_image6.png
    Greyscale

To ﬁnd the optimal reaction conditions and understand the
nature of the diastereoselectivity, model studies using 1a and 2a with TBAF (5 mol %) were performed in various solvents at room temperature, and the results are summarized in Table 1 (entries 1−8). Interestingly, when protic solvents were used, such as MeOH (ε = 33), EtOH (ε = 25), i-PrOH (ε = 17.9), and n-BuOH (ε = 17), the diastereoselectivity clearly decreased as the polarity (i.e., dielectric constant ε) of the protic solvent medium increased (entries 2−5, Table 1). In the aprotic solvents, such as THF (ε = 7.8), CH3CN (ε = 38), DMF (ε = 37), and DMSO (ε
= 47), the diastereoselectivity actually increased as the polarity of the aprotic solvent increased (entries 1 and 6−8, Table 1). In the most polar aprotic solvent, such as DMSO (ε = 47), the reaction gave the best isolated yield of 3aa (89%) with the highest diastereoselectivity (98:2; as estimated by 1H NMR). 
Scheme 1. Applicable Substrate Scopes Based on the Electron-
Deﬁcient Nitrostyrenes and Phenacylmalononitrilesa

    PNG
    media_image7.png
    645
    1000
    media_image7.png
    Greyscale

aReactions were performed on a 0.27 mmol scale. bAll yields correspond to isolated 
yields with dr as determined by 1H NMR of the crude mixture. (see page 2514, table 1 
and scheme  1). 


    PNG
    media_image8.png
    431
    629
    media_image8.png
    Greyscale

(page 2516, scheme 4)

These are identical with the claims.

6.	Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly by Ahadi et al (Tetrahedron, 2015, 71, p.6860-6866)
Ahadi et al discloses the synthesis of functionalizes cyclopentanols in the following:

    PNG
    media_image9.png
    525
    638
    media_image9.png
    Greyscale

(see page 6864, scheme 4)

    PNG
    media_image10.png
    149
    500
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    46
    506
    media_image11.png
    Greyscale

(see page 6863, table 3) These are identical with the claims.

7.	Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly by Knyazev (Journal of Physical Chemistry A (2018), 122(35), p. 6978-6984)
Knyazev discloses the following compound:


    PNG
    media_image12.png
    118
    180
    media_image12.png
    Greyscale
(see page 6981, Fig 3). This is identical with the claim.




Conclusion

Claims 1-10 are rejected. 
. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/           Primary Examiner, Art Unit 1625                                                                                                                                                                                             	8/23/2022